Hairston v Liberty Behavioral Mgt. Corp. (2016 NY Slip Op 02724)





Hairston v Liberty Behavioral Mgt. Corp.


2016 NY Slip Op 02724


Decided on April 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 7, 2016

Acosta, J.P., Renwick, Manzanet-Daniels, Kapnick, Webber, JJ.


769N

[*1]Lilian Hairston as Administratrix	21039/11E of the Estate of Guillermo DeJesus, Plaintiff-Appellant,
vLiberty Behavioral Management Corporation, et al., Defendants-Respondents.


Law Offices of Mark R. Bower, P.C., New York (Mark R. Bower of counsel), for appellant.
Barry, McTiernan & Moore LLC, New York (David H. Schultz of counsel), for respondents.

Order, Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), which, to the extent appealed from, denied plaintiff's motion for leave to amend the complaint to include a demand for punitive damages, unanimously reversed, on the law and the facts, without costs, and the motion granted.
Plaintiff's decedent voluntarily committed himself to defendant Arms Acres, an alcohol rehabilitation facility. While under defendant's care, the decedent, who, in addition to being an alcoholic, suffered from schizophrenia and bipolar disorder, became extremely disoriented, began having hallucinations, and attempted to leave the facility. On the morning of September 12, 2009, the decedent was found missing from the facility. His body was discovered on October 18, 2009.
Although, following discovery, the motion court granted plaintiff leave to amend the complaint to include a claim under the Public Health Law, it denied her leave to add a demand for punitive damages pursuant to Public Health Law § 2801-d(2). Punitive damages are available under Public Health Law § 2801-d(2) where the patient has been deprived of a right or benefit and the deprivation "is found to have been willful or in reckless disregard of the lawful rights of the patient." The motion court held that the conduct alleged to have violated the Public Health Law did not rise to a level that warranted punitive damages. We conclude, to the contrary, that a jury could reasonably find, under these circumstances, that defendant's failure to provide for the decedent's safety at a time when he was disoriented and hallucinating warrants an award of punitive damages.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 7, 2016
CLERK